This action was brought by the defendant in error against the plaintiff in error. There was judgment for the plaintiff, and the defendant takes writ of error. Upon motion of the defendant in error to docket the cause and dismiss the writ of error and for damages as for proceedings in error taken merely for delay, and it appearing to the court that said writ of error was sued out on *685the 27th day of April, 1899, returnable to the first day of the present term, and that the plaintiff in error has failed to file any transcript of record as required by statute and the rules of court, and no cause being shown for the failure to prosecute the writ of error sued out, it is ordered that the said cause be docketed and the writ of error be and is dismissed as being taken against good faith and merely for delay; and that the sum of ten per cent, of the full amount of said judgment be allowed and assessed against the plaintiff in error as for a frivolous appeal, besides the costs in this court.